Smith, C. J.,
(after stating the case). We do not see any .just ground of complaint, which the plaintiffs can prefer; either in declining to charge the jury as requested, or in the ■statement of the law, in the directions given them by the Judge.
What more favorable to the plaintiffs could be asked than an instruction, that, if the defendant David Wallace represented at the time of the sale, or pending the negotiation that looked to this end, “that the boundary of the lot” began as plaintiffs alleged, and that said representation was false, and that the defendant knew it to be false, or had no knowledge whether it was true or false, nor any reasonable grounds to believe it to be true, or had no honest or well grounded belief that it was true,” the verdict on the first issue should be in the affirmative ?
And then followed the correlative proposition, in a negative form, upon which the finding should be for the defendant.
The charge upon the second issue is equally free from objection.
The cases collected by the industry and care of Mr. Batch-elor, of the rulings in this State, are so clear and decisive of the law, as to leave little to do, except to make reference to them. Tilghman v. West, 8 Ired. Eq., 183; Lytle v. Bird, 3 Jones, 222; Credle v. Swindell, 63 N. C., 305; Etheridge v. Vernoy, 70 N. C., 713; Etheridge v. Palin, 72 N. C., 213: Hill v. Brower, 76 N. C., 124; Knight v. Houghtalling, 85 N. C., 17; Cohen v. Stewart, 98 N. C., 97. Several of these cases go further, and require that the vendee shall not be culpably negligent, in cases where he ought to have informed himself of facts, and allege, that he relied upon the vendor’s representations
*83In Etheridge v. Palin, supra, which related to a sale of personal property, the jury found, that the vendor’s representations were, in fact, untrue, and that the plaintiff relied upon them, and yet, as they were not embodied in the contract, it was held that the plaintiff could not recover, while the rule was admitted, that “ where a party affirmed, as a fact, a matter which turns out not to be true, it makes no difference whether he knows it to be untrue or not.”
The complaint makes the necessary averments of false and fraudulent representations, as the inducement that brought about the contract, and the damage alleged to result from it.
There was no inquiry as to the amount of the damages, and it is dispensed with by the verdict;- yet we notice that a sum is demanded twice the amount of the purchase money; so that, while a total failure of title in an action upon a warranty in the deed would only admit of a recovery of the purchase money and interest, the loss of a very narrow strip is to be compensated by a recovery of .double the purchase money, according to the plaintiff’s demand.
There is no error, and the judgment is affirmed.
No error. Affirmed.